FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


WILLIAM ROBERT HERRERA; MONA               No. 17-55761
MOLINA HERRERA, Individually and
on behalf of their minor child N.P.H.;        D.C. No.
WILLIAM RYAN HERRERA; PALMDALE             2:16-cv-09453-
LODGING, LLC, a California Limited           MWF-FFM
Liability Company,
                  Plaintiffs-Appellants,
                                             OPINION
                   v.

CITY OF PALMDALE; COUNTY OF LOS
ANGELES; BUD DAVIS; GEORGE
SCHNEIDER; ROB BRUCE; NARDY
LOPEZ; MARK DYLER; ANNE
AMBROSE; NOEL JAMES DURAN;
JAMES PURTEE; SARA SHREVES;
RAPOSAS; BLAKELY; ANTHONY
BONELLI; MARK MILLER; MUNOZ;
LEON; JACOBS; DANA; MYLES;
SORROW; DIAZ; ARCIDIANCONO;
DOLLENS; BRANDON; GALLAGHER;
WALDEN; DOES, 1–10 inclusive,
              Defendants-Appellees.

      Appeal from the United States District Court
          for the Central District of California
     Michael W. Fitzgerald, District Judge, Presiding
2               HERRERA V. CITY OF PALMDALE

           Argued and Submitted December 6, 2018
                    Pasadena, California

                      Filed March 20, 2019

     Before: Diarmuid F. O’Scannlain and Sandra S. Ikuta,
    Circuit Judges, and George Carem Steeh, * District Judge.

                 Opinion by Judge O’Scannlain


                          SUMMARY **


                           Civil Rights

    The panel affirmed in part and reversed in part the
district court’s order granting defendants’ motions for
abstention in an action brought pursuant to 42 U.S.C. § 1983
and the Fair Housing Act alleging that the City of Palmdale
and the County of Los Angeles committed numerous
violations in connection with assessing code violations on
plaintiffs’ motel property and evicting plaintiffs and their
tenants from the motel.

    When plaintiffs brought their suit in federal court, the
City almost simultaneously filed a complaint in state court
asserting that plaintiffs’ hotel was a public nuisance and
seeking the appointment of a receiver to take possession and

      *
      The Honorable George Caram Steeh III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              HERRERA V. CITY OF PALMDALE                  3

control of the property. The district court found that
abstention was proper under Younger v. Harris, 401 U.S. 37
(1971), and dismissed the claims for declaratory and
injunctive relief, and stayed the claims for damages pending
resolution of proceedings in the state action.

    The panel first held that it had jurisdiction over the
appeal from the district court’s order granting the motions
for abstention even though the district court merely stayed
rather than dismissed the damages claims. The panel held
that the state nuisance enforcement action brought by the
City (1) was a civil enforcement proceeding within the scope
of the Younger doctrine; (2) implicated important state
interests; and (3) provided an adequate opportunity to raise
the federal constitutional claims.      The panel further
concluded that because plaintiffs’ request for declaratory
relief in the district court would have the same practical
impact as injunctive relief on the pending state proceeding
as a result of the preclusive effect of the federal court
judgment, Younger abstention was also appropriate as to
such relief.

    Addressing the claims for damages under § 1983 for
violations of the First, Fifth, and Fourteenth Amendments
and the Contract Clause of the Constitution and the Fair
Housing Act, the panel held that success by the plaintiffs on
such claims would invalidate the code enforcement
proceeding, and Younger abstention was therefore
appropriate as to those claims.

    Finally, the panel held that the district court erred in
abstaining from the § 1983 damages claim alleging
violations of the Fourth Amendment. The panel held that the
relief sought based on alleged Fourth Amendment violations
simply did not meet the Court’s requirement that the relief
4            HERRERA V. CITY OF PALMDALE

have the practical effect of enjoining the state court
proceeding. The panel stated that the Fourth Amendment
claim must be severed from the other claims and that the
district court should consider it on the merits upon remand.


                       COUNSEL

Frank Alan Weiser (argued), Law Offices of Frank A.
Weiser, Los Angeles, California, for Plaintiffs-Appellants.

John M. Fujii (argued) and Matthew R. Silver, Silver &
Wright LLP, Irvine, California, for Defendant-Appellee City
of Palmdale.

Ashlee Clark (argued), Gilbert M. Nishimura, and Andrew
Charles Pongracz, Seki, Nishimura & Watase, LLP, Los
Angeles, California, for Defendant-Appellee County of Los
Angeles.
              HERRERA V. CITY OF PALMDALE                  5

                        OPINION

O’SCANNLAIN, Circuit Judge:

   We must decide whether a district court may abstain
from addressing claims that seek federal relief while a
simultaneous action is ongoing in state court.

                              I

                             A

    William (“Bill”) Herrera and his wife, Mona Herrera,
operate a 48-unit motel in Palmdale, California. The motel
is owned by Palmdale Lodging, LLC, a privately owned
company formed by Bill and Mona. The City of Palmdale
(“City”) licensed Palmdale Lodging to operate the motel.
After purchasing the motel in June 2016, Bill, Mona, and
Palmdale Lodging spent approximately $250,000 to upgrade
and to renovate the motel, and contracted with Motel 6 to
operate the motel as a franchise. They also evicted those
whom they considered to be “problem tenants who had prior
to their ownership and possession caused crime problems at
the motel.”

    On November 17, 2016, the City obtained a civil
inspection warrant to investigate suspected violations of the
Palmdale Municipal Code, the California Building
Standards Code, the California Health and Safety Code, and
other laws. The warrant was executed on November 21,
2016. Bill and Mona allege that the inspection warrant was
executed without notice and included a search of their
personal residence, located within the motel, without their
permission. They further claim that sheriffs from the County
of Los Angeles (“County”) held Bill and their two children
6              HERRERA V. CITY OF PALMDALE

at gunpoint for an hour and a half during the inspection of
their personal residence.

    On December 13, 2016, the City issued a Notice and
Order to Repair or Abate (“Notice and Order”), which
identified more than 400 code violations on the motel
property. The Notice and Order required the violations to be
repaired or abated within thirty days, and ordered the Herrera
family and all motel tenants to vacate the property within
two days.

    On December 15, 2016, the City and County closed the
motel and evicted the Herrera family and all motel tenants.
Bill and Mona contend that they were not afforded an
opportunity to appeal the Notice and Order. Bill and Mona
further contend that the City and County prevented them
from doing “any work to upgrade or repair the motel for the
alleged code violations” despite their requests to do so.

                               B

    On December 21, 2016, Bill and Mona, individually and
on behalf of their minor daughter, their son William Ryan
Herrera, and Palmdale Lodging (collectively, the
“Herreras”) filed this federal civil rights action in the Central
District of California against the City, County, and
individual defendants, alleging violations under 42 U.S.C.
§ 1983 and the Fair Housing Act (“FHA”), 42 U.S.C.
§ 3601, et. seq. (“the federal action”). A First Amended
Complaint alleged numerous federal constitutional
violations by the City, County, and City and County
officials, and a disparate impact claim under the FHA. The
Herreras requested declaratory and injunctive relief,
monetary damages, and attorney’s fees.
                 HERRERA V. CITY OF PALMDALE                             7

    Almost simultaneously, the City filed a Nuisance
Complaint in Los Angeles County Superior Court against
Bill Herrera and Palmdale Lodging (“the state action”). The
City sought, among other things, a declaration that the motel
is a public nuisance, the appointment of a receiver to take
possession and control of the property, and injunctive relief
prohibiting the state-action defendants “from maintaining or
allowing any public nuisances” and “requiring [them] to
abate all violations of law” on the property.

    In the federal action, the City filed a motion for
abstention, or, in the alternative, a motion to dismiss. The
County filed a nearly identical motion the next day. The
Herreras opposed both motions. On May 16, 2017, the
district court granted both motions, concluding that
abstention was appropriate under Younger v. Harris, 401
U.S. 37 (1971). The district court therefore dismissed the
claims for declaratory and injunctive relief in the federal
action, and stayed the claims for damages pending resolution
of proceedings in the state action.

   The Herreras timely appeal, challenging the district
court’s order granting the motions for abstention. 1

                                    II

    As a threshold matter, the City argues that our court lacks
jurisdiction over the appeal from the district court order
granting the motions for abstention because the district court

    1
      The City’s unopposed motion for judicial notice of the state court
complaint, state court order appointing a receiver, and state court docket,
and the County’s two unopposed motions for judicial notice of the state
action defendants’ answer to the state court complaint and state action
defendants’ reservation of federal claims in the state action are
GRANTED.
8              HERRERA V. CITY OF PALMDALE

has not entered final judgment. Specifically, the City argues
that we are without jurisdiction over the appeal because the
district court has merely stayed, rather than dismissed, the
Herreras’ damages claims, and thus it retains jurisdiction
over such claims.

                               A

    Under 28 U.S.C. § 1291, the Court of Appeals has
jurisdiction over appeals from “final decisions of the district
courts of the United States.” Generally, “[a] district court
order abstaining under Younger and dismissing the case ends
the litigation. It is a final appealable order.” Confederated
Salish v. Simonich, 29 F.3d 1398, 1401 (9th Cir. 1994).
Indeed, when a court abstains under Younger, claims for
injunctive and declaratory relief are typically dismissed. See
Gilbertson v. Albright, 381 F.3d 965, 975, 981 (9th Cir.
2004) (en banc). However, our court has also recognized
that, when a district court abstains from considering a
damages claim under Younger, it must stay—rather than
dismiss—the damages action until state proceedings
conclude. See id. at 984 (“[W]hen damages are at issue
rather than discretionary relief, deference—rather than
dismissal—is the proper restraint. To stay instead of to
dismiss the federal action preserves the state’s interests in its
own procedures, the federal plaintiff’s opportunity to seek
compensation in the forum of his choice, and an appropriate
balance of federal-state jurisdiction.”). Pursuant to this rule,
the district court dismissed the claims for declaratory and
injunctive relief, and stayed the claims for damages pending
resolution of the state court proceedings.

                               B

    “[A] stay is not ordinarily a final decision for purposes
of § 1291.” Moses H. Cone Mem’l Hosp. v. Mercury Constr.
                 HERRERA V. CITY OF PALMDALE                             9

Corp., 460 U.S. 1, 10 n.11 (1983). However, a stay order
may be “final for purposes of appellate jurisdiction” where
the order puts the litigant “effectively out of court.” Id. at 9;
see also Idlewild Liquor Corp. v. Epstein, 370 U.S. 713, 715
n.2 (1962). This is precisely what the stay of the Herreras’
damages claims has effected here. “[T]he object of the stay
is to require . . . an essential part of the federal suit to be
litigated in a state forum.” Moses H. Cone, 460 U.S. at 10
n.11. Yet such stay is “lengthy and indefinite,” which
creates “a danger of denying justice by delay.” Blue Cross
& Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc.,
490 F.3d 718, 724 (9th Cir. 2007); see also id. at 723
(“Moses H. Cone applies whenever there is a possibility that
proceedings in another court could moot a suit or an issue,
even if there is no guarantee that they will do so.”). 2



     2
       We recognize that the district court has permitted the Herreras to
reserve their stayed damages claims for litigation in federal court under
England v. Louisiana State Board of Medical Examiners, 375 U.S. 411,
421–22 (1964). England protects a “litigant who has properly invoked
the jurisdiction of a Federal District Court to consider federal
constitutional claims” from being compelled “to accept instead a state
court’s determination of those claims.” Id. at 415. Although a district
court order granting an England reservation of jurisdiction “is not a final
judgment immediately appealable under 28 U.S.C. § 1291” because
“[s]uch order does not end the litigation on the merits,” Confederated
Salish, 29 F.3d at 1406, the England reservation is not at issue on appeal
here. The district court order granting Younger abstention is appealable
under Moses H. Cone, and we see no reason why the Herreras’
reservation of claims should preclude appellate review of the otherwise
appealable order granting Younger abstention. Cf. Confederated Salish,
29 F.3d at 1406–07 (concluding that our court lacked jurisdiction over
the appeal of the order granting England reservation, but nonetheless
exercising jurisdiction over the appeal of the order granting abstention
under Railroad Commission of Texas v. Pullman, 312 U.S. 496 (1941)).
Here, the reservation simply provides insurance to the Herreras that they
10              HERRERA V. CITY OF PALMDALE

    Under Moses H. Cone, even the stay—the resolution
required by our court when granting Younger abstention on
damages claims—is effectively a final decision and thus the
district court order is final for purposes of appellate review.
See also Parris v. Taft, 630 F. App’x 895, 898 (11th Cir.
2015) (“Because the district court stayed the case until Mr.
Parris’s related state criminal proceedings were resolved, the
order left him effectively out of court. Thus, the order is a
final decision, and we have appellate jurisdiction.”). We are
satisfied that we have jurisdiction to review the district court
order on appeal.

                                 III

   Turning to the merits, the Herreras argue that the district
court erred by abstaining under Younger.

    Younger abstention is grounded in a “longstanding
public policy against federal court interference with state
court proceedings.” Younger, 401 U.S. at 43. The Supreme
Court has “identified two sources for this policy: the
constraints of equity jurisdiction and the concern for comity
in our federal system.” Gilbertson, 381 F.3d at 970. Most
importantly, Younger abstention permits federal courts to
“preserve respect for state functions such that the national
government protects federal rights and interests in a way that
will not ‘unduly interfere with the legitimate activities of the
States.’” Id. (quoting Younger, 401 U.S. at 44).

    A federal court may abstain under Younger in three
categories of cases: “(1) parallel, pending state criminal
proceedings, (2) state civil proceedings that are akin to

may litigate their stayed damages claims after state court proceedings
have finished.
              HERRERA V. CITY OF PALMDALE                  11

criminal prosecutions, and (3) state civil proceedings that
implicate a State’s interest in enforcing the orders and
judgments of its courts.” ReadyLink Healthcare, Inc. v.
State Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014)
(internal quotation marks and citations omitted). First
identified in New Orleans Public Service, Inc. v. Council of
New Orleans (“NOPSI”), 491 U.S. 350 (1989), these three
categories are known as the NOPSI categories. See Sprint
Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013).

     To warrant Younger abstention, a state civil action must
fall into one of the NOPSI categories, and must also satisfy
a three-part inquiry: the state proceeding must be
(1) “ongoing,” (2) “implicate important state interests,” and
(3) provide “an adequate opportunity . . . to raise
constitutional challenges.” Middlesex Cty. Ethics Comm. v.
Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); see also
ReadyLink, 754 F.3d at 759. If the state proceeding falls into
one of the NOPSI categories and meets the three Middlesex
factors, a federal court may abstain under Younger so long
as “the federal action would have the practical effect of
enjoining the state proceedings.” ReadyLink, 754 F.3d at
759.

                              A

    The Herreras first argue that the state nuisance
proceeding does not fall into one of the NOPSI categories
because it is not “a civil enforcement proceeding[] that is
akin to a criminal prosecution.”

    The Supreme Court has held to the contrary, and
recognized that a state nuisance proceeding may warrant
Younger abstention from federal claims. See Huffman v.
Pursue, Ltd., 420 U.S. 592, 607 (1975). In Huffman, the
Court considered the applicability of Younger abstention in
12           HERRERA V. CITY OF PALMDALE

a federal § 1983 action where there was an ongoing state
nuisance enforcement proceeding against the manager of an
obscene film theater. Id. at 595–98. Explaining that “the
proceeding is both in aid of and closely related to criminal
statutes which prohibit the dissemination of obscene
material,” the Court determined that “[t]he propriety of
federal-court interference with an Ohio nuisance proceeding
must . . . be controlled by application of those same
considerations of comity and federalism” at issue when the
state proceedings are criminal in nature. Id. at 604, 607.
Thus, the Court held that the district court should have
abstained, unless an exception to Younger applied. Id. at
611.

    In NOPSI itself, the Supreme Court cited Huffman to
clarify that Younger abstention may apply “beyond state
criminal prosecutions, to civil enforcement proceedings.”
NOPSI, 491 U.S. at 368; see also Woodfeathers, Inc. v.
Washington County, 180 F.3d 1017, 1021 (9th Cir. 1999)
(“Civil actions brought by a government entity to enforce
nuisance laws have been held to justify Younger
abstention.”). And the Court recently reaffirmed such
application of Younger:

       Our decisions applying Younger to instances
       of civil enforcement have generally
       concerned state proceedings akin to a
       criminal prosecution in important respects.
       Such       enforcement          actions       are
       characteristically initiated to sanction the
       federal plaintiff, i.e., the party challenging
       the state action, for some wrongful act. In
       cases of this genre, a state actor is routinely a
       party to the state proceeding and often
       initiates the action.       Investigations are
             HERRERA V. CITY OF PALMDALE                 13

       commonly involved, often culminating in the
       filing of a formal complaint or charges.

Sprint, 571 U.S. at 79–80 (internal quotation marks and
citations omitted).

    The nuisance action pending in state court against Bill
Herrera and Palmdale Lodging closely resembles the civil
enforcement actions described in Sprint. The City, a state
actor, obtained and executed an inspection warrant, and
identified more than four hundred violations of State and
local laws on the motel property. Such investigation by the
City is characteristic of the state actions that warrant
Younger abstention under Sprint. The City then issued a
Notice and Order to Repair or Abate the violations, and, as
described in Sprint, “initiate[d]” an action for nuisance
abatement and receivership, alleging that the motel property
“contains numerous violations of State and local laws and
poses a severe life and health and safety hazard to any
occupants, nearby residents, and the public.” The state
nuisance complaint requested, among other forms of relief:
the appointment of a receiver to take possession and control
of the property, an injunction preventing Bill Herrera and
Palmdale Lodging from collecting rent or income from the
property and from claiming any state tax deduction on the
property, and imposition of civil penalties against Bill
Herrera and Palmdale Lodging. In keeping with the
objective of the enforcement actions described in Sprint,
such relief would “sanction” the Herreras for their alleged
failure to comply with state and local laws.            The
investigation, initiation, and requested sanctions of the
proceeding here are therefore consistent with the
enforcement actions described in Sprint and at issue in
Huffman.
14            HERRERA V. CITY OF PALMDALE

    We are satisfied that the state nuisance enforcement
action brought by the City against Bill Herrera and Palmdale
Lodging is a civil enforcement proceeding within the scope
of the Younger doctrine.

                              B

   The Herreras next argue that, even if the state action falls
within one of the NOPSI categories, Younger abstention is
nonetheless inappropriate because two of the three
Middlesex factors are not met.

                              1

    Initially, the Herreras argue that the state proceeding
does not implicate important state interests. The City
disputes such argument, claiming that it has an important
interest in eliminating public nuisances and enforcing local
and state codes to protect the public from dangerous
conditions. The state action sought to enforce health and
safety provisions, and to abate public nuisances.

     We have previously held that such nuisance actions
implicate important state interests and thus satisfy this
second Middlesex factor. See, e.g., Woodfeathers, 180 F.3d
at 1021 (holding that a state action enforcing ordinances
declaring waste to be a nuisance implicated important state
interests); Potrero Hills Landfill, Inc. v. County of Solano,
657 F.3d 876, 884 (9th Cir. 2011) (listing “a wide range of
civil contexts,” including nuisance abatement, in which
abstention was “necessary to protect the state’s unique
interest in exercising its basic executive functions”). The
Herreras offer no meaningful distinction between these cases
and their own. Thus, the Herreras’ argument to the contrary
is foreclosed by our court’s precedent, and we conclude that
              HERRERA V. CITY OF PALMDALE                   15

the state nuisance proceeding at issue here implicates
important state interests.

                              2

    Next, the Herreras argue that the state proceedings do not
provide an adequate opportunity to raise federal
constitutional claims, as required by Middlesex.
Specifically, the Herreras argue that (1) their alleged civil
rights violations are “irrelevant” to the issue whether the
motel is a public nuisance, and that (2) Mona Herrera and
her children are unable to raise their civil rights claims
because they are not parties to the state action. We address
each argument in turn.

                              a

    A federal court’s exercise of Younger abstention does not
turn on whether the federal plaintiff actually avails himself
of the opportunity to present federal constitutional claims in
the state proceeding, but rather whether such an opportunity
exists. See Juidice v. Vail, 430 U.S. 327, 337 (1977)
(explaining that plaintiffs “need be accorded only an
opportunity to fairly pursue their constitutional claims in the
ongoing state proceedings, and their failure to avail
themselves of such opportunities does not mean that the state
procedures were inadequate” (citation omitted)). “[T]he
burden on this point rests on the federal plaintiff to show
‘that state procedural law barred presentation of [its]
claims.’” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987)
(second alteration in original) (quoting Moore v. Sims, 442
U.S. 415, 432 (1979)); see also Lebbos v. Judges of Superior
Court, 883 F.2d 810, 815 (9th Cir. 1989).

    The Herreras’ argument that the federal action is
“irrelevant” to the state action does not satisfy such burden,
16            HERRERA V. CITY OF PALMDALE

and the Herreras have pointed to no other reason why the
state action defendants could not raise their federal
constitutional claims in the enforcement proceeding. The
state proceeding is a civil action in Los Angeles County
Superior Court over which the state court has general
jurisdiction. According to the California Code of Civil
Procedure, in such a proceeding, “[a] party against whom a
cause of action has been asserted in a complaint or cross-
complaint may file a cross-complaint setting forth . . . [a]ny
cause of action he has against any of the parties who filed
the complaint or cross-complaint against him.” Cal. Code
Civ. Pro. § 428.10. The Herreras have not demonstrated that
state procedural law otherwise barred such a cross-complaint
in the state action here.

    Thus, the Herreras’ first challenge to the adequacy of
their opportunity to raise federal constitutional claims in the
state action must fail.

                              b

    The Herreras also urge that the state proceedings do not
provide an adequate opportunity to Mona and her children to
raise federal constitutional claims because they are not
parties to the state action.

    Younger abstention generally applies only where the
federal plaintiffs are also defendants in the ongoing state
proceeding. See Benavidez v. Eu, 34 F.3d 825, 832 (9th Cir.
1994). However, both the Supreme Court and our court have
recognized that “there plainly may be some circumstances in
which legally distinct parties are so closely related that they
should all be subject to the Younger considerations which
govern any one of them.” Doran v. Salem Inn, Inc., 422 U.S.
922, 928 (1975). In Hicks v. Miranda, 422 U.S. 332, 337–
38 (1975), the Court considered a federal challenge brought
              HERRERA V. CITY OF PALMDALE                   17

by a theater, its owner, and its employees to an ongoing state
enforcement proceeding of a California obscenity statute.
Although some of the federal plaintiffs were not parties to
the state enforcement proceeding at the time the federal
action was filed, the Court nonetheless invoked Younger
abstention. Id. at 348. The Court explained that, because the
claims of the federal plaintiffs would nonetheless interfere
with the state case, the “same comity considerations
appl[ied]” to warrant abstention. Id. at 349 (quoting Allee v.
Medrano, 416 U.S. 802, 831 (1974) (Burger, C.J.,
concurring)).       Because the parties’ interests were
“intertwined” with those of the state court defendants,
Younger abstention was proper as to all federal plaintiffs. Id.
at 348.

    Likewise, our court has suggested that parties with “a
sufficiently close relationship or sufficiently intertwined
interests” may be “treated similarly for purposes of Younger
abstention.” Canatella v. California, 404 F.3d 1106, 1116
(9th Cir. 2005). We do not stand alone. Several of our sister
circuits have upheld a decision to abstain under Younger
where the parties to the federal and state actions were not
identical, so long as their interests were sufficiently
intertwined. See, e.g., Spargo v. N.Y. State Comm’n on
Judicial Conduct, 351 F.3d 65, 81–82 (2d Cir. 2003)
(considering whether legal interests were “sufficiently
intertwined”); Cedar Rapids Cellular Tel., L.P. v. Miller,
280 F.3d 874, 881–82 (8th Cir. 2002) (considering whether
interests are “closely related”); Collins v. Kendall County,
807 F.2d 95, 101 (7th Cir. 1986) (concluding that Younger
abstention considerations applied equally where plaintiffs
were “all related to the same business entity” and “share[d]
the same interest in contesting the state litigation”);
Women’s Cmty. Health Ctr. of Beaumont, Inc. v. Tex. Health
Facilities Comm’n, 685 F.2d 974, 981–82 (5th Cir. 1982)
18            HERRERA V. CITY OF PALMDALE

(abstaining where interests were “so completely intertwined
that the same Younger bar must apply to all”).

    The Herreras are all related to the same corporation,
Palmdale Lodging. In fact, Mona—though not a named
defendant in the state action—is a co-founder of state-
defendant Palmdale Lodging. And the children, with their
parents, reside at the motel which is the subject of the state
action. Furthermore, the federal claims arise from a single
proceeding to abate code violations at Palmdale Lodging’s
motel and the corresponding investigation.                 Such
relationship goes beyond identity of interests; rather, the
family members were allegedly deprived of their civil rights
collectively during the investigation, and the ongoing
nuisance proceeding related to the motel which Bill and
Mona operate and at which the family resides. The federal
claims of Mona and her children present the same risk of
interference in the state proceeding as do the federal claims
of Bill and Palmdale Lodging—indeed, all the federal
plaintiffs seek the same relief from the state court
proceedings. As in Hicks, the comity considerations raised
by the federal claims of those not party to the state action are
indistinguishable from those raised by the state defendants.
The parties’ interests are therefore sufficiently intertwined.

    We are thus persuaded that the closely intertwined
interests of Mona, the children, and the state defendants, Bill
and Palmdale Lodging, warrant subjecting them all to the
same Younger abstention considerations. The Herreras’
second challenge to the adequacy of their opportunity to
raise constitutional claims in the state action also fails.

                               C

    Finally, the Herreras argue that the exercise of Younger
abstention was improper because the relief sought in the
               HERRERA V. CITY OF PALMDALE                    19

federal action would not “enjoin—or have the practical
effect of enjoining—ongoing state proceedings.”
ReadyLink, 754 F.3d at 758. Specifically, the Herreras argue
that the issues raised in the federal action are “wholly distinct
from the state court question.”

                               1

    Alleging violations of their civil rights under § 1983 and
the FHA, the Herreras request injunctive, declaratory, and
monetary relief. Certainly the Herreras’ request that the
court enjoin the City from closing the motel and evicting the
Herreras from their personal residence would enjoin directly
the state action. Furthermore, the Supreme Court has “held
that Younger applies to requests for declaratory relief
because ‘ordinarily a declaratory judgment will result in
precisely the same interference with and disruption of state
proceedings that the longstanding policy limiting injunctions
was designed to avoid.’” Gilbertson, 381 F.3d at 971
(quoting Samuels v. Mackell, 401 U.S. 66, 72 (1971)).
Because the request for declaratory relief would have “the
same practical impact as injunctive relief on a pending state
proceeding as a result of the preclusive effect of the federal
court judgment,” Gilbertson, 381 F.3d at 975, Younger
abstention is also appropriate as to such relief.

                               2

    The Herreras’ request for monetary relief is not so
straightforward. Our court has recognized that “Younger
principles apply to actions at law . . . because a
determination that the federal plaintiff’s . . . rights have been
violated would have the same practical effect as a
declaration or injunction on pending state proceedings.” Id.
at 968. “[T]o determine whether the federal plaintiff is
entitled to damages,” the district court often first decides
20            HERRERA V. CITY OF PALMDALE

whether a violation of the plaintiff’s civil rights has
occurred, imposing the same intrusion as a declaratory
judgment by the federal court. Id. at 979–80.

                              a

    We first consider the Herreras’ claims for damages under
§ 1983 for alleged violations of the First, Fifth, and
Fourteenth Amendments and the Contract Clause of the
Constitution, and under the FHA—in other words, all of
their damages claims except those concerning the Fourth
Amendment. Relief on such claims requires the district
court to determine first whether violations of their civil
rights have occurred in the course of the state enforcement
proceeding, which would create a federal court judgment
with preclusive effect over the ongoing state action. See
Gilbertson, 381 F.3d at 978 (“Preclusion rules may be
relevant to determining the practical effect of a federal
court’s relief.”). For example, a holding by the district court
that the Herreras are entitled to damages under § 1983
because City officials violated their Fifth Amendment rights
would include a determination that the state action
constituted a taking of property without just compensation.
Plainly, such determination that the state proceeding is itself
unconstitutional would interfere with the ongoing state
enforcement action in the same way as would a declaratory
judgment by the federal court. Id. at 979–80. Thus, like the
claims for declaratory relief, resolution of the claims for
damages under § 1983 for violations of the First, Fifth, and
Fourteenth Amendments and the Contract Clause of the
Constitution and the FHA would collectively “frustrate the
state’s interest in administering its judicial system, cast a
negative light on the state court’s ability to enforce
constitutional principles, and put the federal court in the
position of prematurely or unnecessarily deciding a question
              HERRERA V. CITY OF PALMDALE                   21

of federal constitutional law.” Id. at 980. Success by the
Herreras on such claims would invalidate the code
enforcement proceeding, and Younger abstention is
therefore appropriate as to such claims.

                              b

     Finally, we consider separately the Herreras’ claims for
damages under § 1983 for alleged violations of the Fourth
Amendment. Cf. AmerisourceBergen Corp. v. Roden, 495
F.3d 1143, 1147 (9th Cir. 2007) (considering only whether
the district court properly abstained under Younger from
Count I, where the parties conceded that the district court
properly dismissed Count II); Joseph A. ex rel. Corrine
Wolfe v. Ingram, 275 F.3d 1253, 1272 (10th Cir. 2002)
(considering federal claim seeking enforcement of numerous
provisions of a consent decree and noting that “[a] provision-
by-provision Younger analysis appears prudent, however,
for the fact that one provision may not be enforceable in light
of Younger does not necessarily warrant voiding the entire
consent decree . . . or dismissing the entire action”).
Although the allegations of Fourth Amendment violations
arise from investigations conducted in the course of the state
enforcement action, we fail to see how determinations on
such claims by the federal court would intrude in the ongoing
state nuisance proceeding in the impermissible way that the
Herreras’ other damages claims would.

    The Fourth Amendment claims arise from the
defendants’ search of the motel and subsequent entry onto
the property to enforce the abatement proceedings, rather
than from a challenge to the state proceeding as a whole or
the state’s allegedly discriminatory motivation in initiating
such action. A ruling in favor of the Herreras on such claims
would presumably not invalidate the basis for the code-
violation enforcement proceedings, and the Fourth
22               HERRERA V. CITY OF PALMDALE

Amendment claims themselves are not at issue in such
proceedings. See AmerisourceBergen, 495 F.3d at 1151–52
(holding that Younger abstention from a breach of contract
claim was improper where federal jurisdiction over the claim
“would not have enjoined or in any way impeded the
ongoing litigation” in state court where there was no
“counterclaim in state court proceedings attempting to
enforce” such contract claim). We may not abstain based on
a mere “potential for conflict.” Id. at 1151. Thus, unlike a
determination that the civil proceeding itself is
constitutionally deficient, a determination that a Fourth
Amendment violation occurred and that the Herreras are
entitled to monetary damages would not “have the same
practical effect as a declaration or injunction on pending
state proceedings.” Gilbertson, 381 F.3d at 968.

    We thus conclude that the district court erred in
abstaining from the § 1983 damages claim alleging
violations of the Fourth Amendment. We recognize that
such decision raises the possibility of piecemeal litigation.
Although related to the same sequence of events, the relief
sought based on alleged Fourth Amendment violations
simply does not meet our court’s requirement that the relief
have the practical effect of enjoining the state court
proceeding. See ReadyLink, 754 F.3d at 758. Recalling our
“oblig[ation] to decide cases within the scope of federal
jurisdiction,” Sprint, 571 U.S. at 72, this claim must be
severed and the district court shall consider it on the merits
upon remand. 3


     3
       The Herreras also argue that the district court erred in abstaining
because an exception to Younger abstention for bad faith or other
extraordinary circumstances applies. See Middlesex, 457 U.S. at 435;
San Jose Silicon Valley Chamber of Commerce Political Action Comm.
                 HERRERA V. CITY OF PALMDALE                            23

                                    IV

    In sum, we are satisfied that the district court abstained
properly in every aspect, except with respect to the allegedly
unreasonable search, which must be severed from the other
claims. On remand, the district court should consider the
Herreras’ claims for damages under § 1983 for alleged
violations of the Fourth Amendment. 4

    The order of the district court is AFFIRMED IN PART
AND REVERSED AND REMANDED IN PART. The
parties shall bear their own costs on appeal.




v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008). However,
because the Herreras failed to raise this argument below, we consider
this argument waived on appeal. See In re Mercury Interactive Corp.
Sec. Litig., 618 F.3d 988, 992 (9th Cir. 2010).
     4
       In light of our disposition in this case affirming on abstention
grounds the district court’s decision as to nearly all the Herreras’ claims,
we need not reach the City’s alternative argument that we should affirm
the district court’s dismissal of the claims based on the Herreras’ alleged
failure to state a claim of municipal liability under Monell v. Department
of Social Services of City of New York, 436 U.S. 658 (1978). On remand,
the district court may consider such argument with respect to the
Herreras’ claim for damages under § 1983 for alleged violations of the
Fourth Amendment.